Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-3, 5-6, 8-12, 14-16, 18 and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Gregory D. Leibold (Reg. No. 83579) on 1/25/2021.

The application has been amended as follows: 

1.             (Currently Amended) A computer-implemented method for providing virtualized cloud services across a service provider network, the computer-implemented method, comprising:  
establishing one or more connections between the service provider network and at least one cloud service provider; 
establishing a first virtual private network (VPN) connection between a first customer network and the service provider network; 
establishing a second VPN connection between a second customer network and the service provider network; 
providing private access to the at least one cloud service provider for the first customer network using the first VPN and at least one of the one or more connections between the service provider network and the at least one cloud service provider; 

implementing Virtual Forwarding and Routing (VRF) to enable a secure multi-tenancy environment in the service provider network among the first customer network, the second customer network, and the at least one cloud service provider; 
implementing Network Address Translation (NAT) to enable scaling of private access between the first customer network, the second customer network, and the at least one cloud service provider across the service provider network;
causing an edge router in the service provider network to implement NAT between at least one customer network selected from the group consisting of the first customer network or the second customer network and the at least one cloud service provider;
tagging a first unique identification to data packets being routed from a cloud provider network to a particular customer through a particular VPN of the service provider network; and
tagging a second unique identification to data packets being routed from the particular customer through the particular VPN of the service provider network to the cloud provider network; 
whereby the data packets being routed from the cloud provider network to the particular customer network, and the data packets being routed from the particular customer network to the cloud provider network are private between the particular customer network and the cloud provider network.  
2.	(Previously Presented) The computer-implemented method of claim 1, further comprising:  
exporting a plurality of route targets from a cloud provider network configured to provide one or more services of the at least one cloud service provider to a first VRF of at least one first router of the service provider network; 
exporting a plurality of route targets from a customer network to a second VRF of at least one second router of the service provider network, the customer network selected from a group consisting of the first customer network and the second customer network; 
importing the plurality of route targets from the first VRF at the second VRF; and 
importing the plurality of route targets from the second VRF at the first VRF.  



4.	(Canceled).  

5.	(Currently Amended) The computer-implemented method as recited in claim [[4]] 1, further comprising:  
establishing a border gateway protocol (BGP) session between the edge router in the service provider network and a second router of the service provider network, the second router having a physical connection with a cloud provider network of the at least one cloud service provider; and 
providing the private access between the at least one customer network and the cloud provider network using the BGP session and the physical connection with the cloud provider network.  

6.	(Previously Presented) The computer implemented method of claim 5, further comprising:  
establishing a plurality of virtual domains unique to each customer network accessing the cloud provider network, the virtual domains at the edge router implementing the NAT of the hub of the cloud provider network.  

7.	(Canceled).  

8.	(Previously Presented) The computer implemented method as recited in claim 1 further comprising implementing class of service routing among packets distributed across the VPN between a particular cloud service provider and a particular customer.  

9.           (Currently Amended) A system of providing virtualized connectivity in a cloud services environment, the system including at least one processor and memory that is operatively connected to the at least one processor and further comprising:  
a first virtual private network for a first customer network; 

at least one established connection to a cloud service provider; and 
a service provider network providing private access to the cloud service provider for the first customer network and the second customer network, the service provider network comprising an edge router, wherein:  
the private access to the cloud service provider for the first customer network is provided via the first virtual private network and the at least one established connection to the cloud service provider; and 
the private access to the cloud service provider for the second customer network is provided via the second virtual private network and the at least one established connection to the cloud service provider; 
the edge router implements network address translation (NAT) between at least one customer network selected from the group consisting of the first customer network or the second customer network and the at least one cloud service provider;
data packets being routed from a cloud provider network to a particular customer through a particular virtual private network of the service provider network are tagged with a first unique identification; and
data packets being routed from the particular customer through the particular virtual private network of the service provider network to the cloud provider network are tagged with a second unique identification; 
whereby the data packets being routed from the cloud provider network to the particular customer network, and the data packets being routed from the particular customer network to the cloud provider network are private between the particular customer network and the cloud provider network.  

10.	(Currently Amended) The system of claim 9, wherein the edge router has at least one physical connection with the cloud service provider, wherein the edge router provides the at least one established connection to the cloud service provider.  

11.	(Previously Presented) The system of claim 9, wherein the service provider network implements Virtual Forwarding and Routing (VRF) to enable a secure multi-tenancy environment in the 

12.	(Currently Amended) The system of claim 9, wherein the edge router the Network Address Translation (NAT) to enable scaling of the private access to the cloud service provider for the first customer network and the second customer network.  

13.	(Canceled).  

14.	(Currently Amended) A computing system 
at least one processor; and 
memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising:  
establishing one or more connections between the service provider network and at least one cloud service provider; 
establishing a first virtual private network (VPN) connection between a first customer network and the service provider network; 
establishing a second VPN connection between a second customer network and the service provider network; 
providing private access between the at least one cloud service provider and the first customer network using the first VPN and at least one of the one or more connections between the service provider network and the at least one cloud service provider; and 
providing private access between the at least one cloud service provider and the second customer network using the second VPN and at least one of the one or more connections between the service provider network and the at least one cloud service provider;
causing an edge router in the service provider network to implement network address translation (NAT) between at least one customer network selected from the group consisting of the first customer network or the second customer network and the at least one cloud service provider;
tagging a first unique identification to data packets being routed from a cloud provider network to a particular customer through a particular VPN of the service provider network; and
tagging a second unique identification to data packets being routed from the particular customer through the particular VPN of the service provider network to the cloud provider network; 
whereby the data packets being routed from the cloud provider network to the particular customer network, and the data packets being routed from the particular customer network to the cloud provider network are private between the particular customer network and the cloud provider network.  

15.	(Currently Amended) The computing system 
exporting a plurality of route targets from a cloud provider network configured to provide one or more services of the at least one cloud service provider to a first VRF of at least one first router of the service provider network; 
exporting a plurality of route targets from a customer network to a second VRF of at least one second router of the service provider network, the customer network selected from a group consisting of the first customer network and the second customer network; 
importing the plurality of route targets from the first VRF at the second VRF; and 
importing the plurality of route targets from the second VRF at the first VRF.  

16.	(Currently Amended) The computing system 

17.	(Canceled).  

18.	(Currently Amended) The computing system 
establishing a border gateway protocol (BGP) session between the edge router in the service provider network and a second router of the service provider network, the second router having a physical connection with a cloud provider network of the at least one cloud service provider; and 


19.	(Canceled).  

20.	(Currently Amended) The computing system 
implementing class of service routing among packets distributed across the VPN between a particular cloud service provider and a particular customer network.  





Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 9 and 14 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-3, 5-6, 8-12, 14-16, 18 and 20 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449